Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered August 4, 1994, convicting defendant, after a jury trial, of attempted robbery in the second degree, and sentenc*326ing him, as a second violent felony offender, to a term of 3½ to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The complainant’s testimony established that defendant attacked the complainant and threatened to kill him unless money was turned over, and repeatedly attempted to open the store’s cash register, all of which clearly demonstrates an intent to forcibly steal property. Although defendant made statements during the crime demanding payment for a purported debt, such a claim, even if made in good faith, would not constitute a defense to attempted robbery in these circumstances (People v Reid, 69 NY2d 469). Moreover, there was ample evidence to support the jury’s finding that the complainant suffered "physical injury” (Penal Law § 160.10 [2] [a]).
On the totality of the record, we find that defendant received effective assistance of trial counsel (People v Baldi, 54 NY2d 137). We have considered defendant’s remaining contentions and find them to be without merit. Concur—Williams, J. P., Tom, Mazzarelli and Andrias, JJ.